DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the instant Application 16/700,495 and filed on 12/2/2019 and Terminal Disclaimer which was filed and approved on 10/30/2020. Claims 1-28 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted 12/2/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims are allowed for the same reason as the parent applications 14/600,672, filed 01/20/2015, now U.S. Patent #9,582,665, 15/412,187, filed 01/23/2017, now U.S. Patent #9,977,901 and 15/971,487, filed 05/04/2018 ,now U.S. Patent #10,496,823   Please see parent applications for more details regarding allowability.  Further, in light of a final search no prior art discloses, teaches or even suggests “the malware detection module to: (i) receive a data file for import from an external source; (ii) analyze the received data file with an anti-malware engine; (iii) determine whether the received data file comprises malware based on the analysis; and (iv) discard the received data file in  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439


/RODERICK TOLENTINO/
Primary Examiner, Art Unit 2439